UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2009 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER:333-151840 CARIBBEAN VILLA CATERING CORPORATION (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of Incorporation or Organization) 45-0557179 (I.R.S. Employer Identification No.) 38 Playa Laguna Sosua, Dominican Republic (Address of principal executive offices) Not applicable (Zip Code) (809) 571-3363 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨No ¨ (Not required) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (check one). Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ Smaller reporting company S (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes xNo¨ Indicated the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date.24,800,000 shares of common stock are issued and outstanding as of August 10, 2009. TABLE OF CONTENTS Page No. PART I. - FINANCIAL INFORMATION Item 1. Financial Statements. 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 14 Item 4T Controls and Procedures. 14 PART II - OTHER INFORMATION Item 1.Legal Proceedings. 15 Item 1A. Risk Factors. 15 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. 15 Item 3.Defaults Upon Senior Securities. 15 Item 4.Submission of Matters to a Vote of Security Holders. 15 Item 5.Other Information. 15 Item 6.Exhibits. 15 SIGNATURES 16 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION Certain statements in this report contain or may contain forward-looking statements.These statements, identified by words such as “plan”, “anticipate”, “believe”, “estimate”, “should,” “expect” and similar expressions include our expectations and objectives regarding our future financial position, operating results and business strategy.These statements are subject to known and unknown risks, uncertainties and other factors which may cause actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward - looking statements.These forward-looking statements were based on various factors and were derived utilizing numerous assumptions and other factors that could cause our actual results to differ materially from those in the forward-looking statements.These factors include, but are not limited to, economic, political and market conditions and fluctuations, government and industry regulation, interest rate risk, U.S. and global competition, and other factors.Most of these factors are difficult to predict accurately and are generally beyond our control. You should consider the areas of risk described in connection with any forward-looking statements that may be made herein. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this report. Readers should carefully review this quarterly report in its entirety, including but not limited to our financial statements and the notes thereto and the risks described in our Registration Statement on Form S-1,registration number 33-151840, dated and effective April 17, 2009.We advise you to carefully review the reports and documents we file from time to time with the Securities and Exchange Commission (the “SEC”), particularly our quarterly reports on Form 10-Q and our current reports on Form 8-K.Except for our ongoing obligations to disclose material information under the Federal securities laws, we undertake no obligation to release publicly any revisions to any forward-looking statements, to report events or to report the occurrence of unanticipated events. OTHER PERTINENT INFORMATION Unless otherwise specifically stated, all reference to “us,” “our,” “we,” or the “Company” are to Caribbean Villa Catering Corporation, a Nevada corporation, and our subsidiary Servicios De Banquetes Costa Norte SA (North Coast Catering Services SA), a company formed under the laws of the Dominican Republic. All share and per share information contained in this quarterly report gives effect to the 1 for twenty (1:20) forward stock split effective June 16, 2009. 2 PART 1 - FINANCIAL INFORMATION Item 1.Financial Statements. CARIBBEAN VILLA CATERING CORPORATION (A Development Stage Company) Balance Sheets June 30, December 31, (Unaudited) ASSETS Current Assets Cash $ Total Current Assets Fixed Assets, Net TOTAL ASSETS LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Notes payable - related - Total Current Liabilities - Total Liabilities Stockholders' Equity Common Stock, 125,000,000 shares authorized $0.001 par value, 24,800,000shares issued and oustanding Additional paid-in capital Accumulated Deficit ) ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these statements. 3 CARIBBEAN VILLA CATERING CORPORATION (A Development Stage Company) Statements of Operations
